DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (and similarly claims 9 and 17) recites “the stylus, in response to detecting the uplink signal (US) from the sensor controller in one frame, transmitting a 
Specifically, Examiner finds no support for the limitation “the stylus, in response to detecting the uplink signal (US) from the sensor controller in one frame, transmitting a downlink signal (DS) in another frame after the one frame in which the uplink signal (US) is detected”.  Applicant’s specification makes no mention of “another frame after the one frame in which the uplink signal (US) is detected.”
Additionally, Examiner finds no support for the limitation “the sensor controller, in response to detecting the downlink signal (DS) from the stylus, transmitting the uplink signal (US), which includes the synchronization reference timing information, a reduced number of times within a frame which is less than the plurality of times.”  Applicant’s specification makes no mention of transmitting the uplink signal “a reduced number of times within a frame which is less than the plurality of times.”
The dependent claims are similarly rejected by virtue of their dependency upon independent claims 1, 9, and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (and similarly claims 9 and 17) recites “the uplink signal” (see claim 1, l. 3, l. 5, and l. 9).  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites “transmitting an uplink signal (US) a plurality of times within a frame”, and thus it is unclear to which of these plurality of signals “the uplink signal” refers.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claim 1 (and claims 9 and 17) is indefinite.  The dependent claims are similarly rejected by virtue of their dependency upon the independent claims, as well as the various recitations of “the uplink signal” throughout the dependent claims.
	Additionally, dependent claims 2-8, 10-16, and 18-20 recite (or depend upon a claim which recites) “the frame”.  There is insufficient antecedent basis for this limitation in the claims.  For example, claim 1 recites “a frame”, “one frame”, “another frame after the one frame”, and again “a frame”.  Thus it is unclear to which of these frames “the frame” is referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 2-8, 10-16, and 18-20 are indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ding et al. (US 2008/0169132)
Lin et al. (US 10,739,909)
Tan et al. (US 2014/0028607)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626